@Hniteh gatatw Qtuurt of gppealg

For the Seventh Circuit
Chicago, Illinois 60604

August 25, 2004
Before
Hon. Joel M. Flaum, Chief Circuit Judge
Hon. Richard A. Posner, Circuit Judge

Hon. Ann Claire Williams, Circuit Judge

No. 02-3597

YORDANOS M. MUHUR, Petition for Review of an Order of the
Petitioner, Board of Immigration Appeals.
V. No. A77-383—237

JOHN D. ASHCROFT,
Respondent.

ORDER

The opinion in this case issued on August 24, 2004, is hereby amended as follows.
On page 5 of the slip opinion, lines 7—8, the sentence "The immigration laws are immensely
complex (perhaps second only in complexity to the law of postconviction remedies) and their
application often requires knowledge of foreign cultures unfamiliar to most Americans, as
in this case" is deleted and the following substituted in its place: "The immigration laws are
complex and their application often requires knowledge of foreign cultures unfamiliar to
most Americans, as in this case".